 



EXHIBIT 10.57

AMENDMENT NO. 1 TO THE
ESPERION THERAPEUTICS, INC.
2000 EQUITY COMPENSATION PLAN (AMENDED AND RESTATED,
EFFECTIVE APRIL 18, 2002)

     WHEREAS, Esperion Therapeutics, Inc. (the “Company”) maintains the Esperion
Therapeutics, Inc. 2000 Equity Compensation Plan, as amended and restated,
effective April 18, 2002 (the “Plan”), for the benefit of its eligible
employees, certain consultants and advisors who perform services for the Company
or its subsidiaries, and non-employee members of the Company’s Board of
Directors;

     WHEREAS, at the 2003 Annual Meeting of Stockholders of the Company, held on
May 30, 2003, the Company’s stockholders approved an amendment to the Plan to
increase the number of shares authorized for issuance under the Plan to
4,469,000, thereby approving the Board’s proposal to increase the number of
authorized shares by an additional 1,400,000;

     WHEREAS, Section 15(a) of the Plan provides that the Board. subject to
certain limitations set forth in Section 15(a), may amend the Plan at any time;
and

     WHEREAS, the Board has authorized the officers of the Company to execute
documents necessary or desirable to effect such amendment to the Plan.

     NOW, THEREFORE, in accordance with the foregoing, the Plan shall be amended
as follows:

     The first sentence of Section 3(a) of the Plan is hereby amended to read as
follows:



      “Subject to adjustment as described below, the aggregate number of shares
of common stock of the Company (“Company Stock”) that may be issued or
transferred under the Plan is 4,469,000 shares; provided, however, that from
April 18, 2002 until May 30, 2003, the aggregate number of shares that could be
issued or transferred under the Plan was 3,069,000; and provided further, that
prior to April 18, 2002, the aggregate number of shares that could be issued or
transferred under the Plan was 1,869,000.”

     Except as amended hereby, the Plan remains in full force and effect.

     IN WITNESS WHEREOF, and as evidence of the adoption of Amendment No. 1 set
forth herein, the Board has caused this Amendment No. 1 to be executed effective
as of the 30th day of May 2003.

        ESPERION THERAPEUTICS, INC.             By: /s/ Roger S. Newton    

--------------------------------------------------------------------------------

  Title: President & Chief Executive Officer

